HOBSON, Acting Chief Judge.
John W. Chapman appeals the Unemployment Appeals Commission’s affirmance of a hearing referee’s determination that he voluntarily left his job and thus was not entitled to unemployment compensation benefits. We reverse because a review of the record reveals that the Commission’s decision is not supported by substantial competent evidence.
Chapman and his wife were employed at an apartment complex. After a dispute, the employer discharged the wife. Shortly later, the employer asked Chapman about his plans concerning his job. Chapman replied that he would leave his job eventually but would remain as long as the employer wanted. The employer then stated that there was no need for him to wait until a replacement could be hired and advised him to immediately leave the job. In our view, the employer’s action amounted to a discharge; Chapman’s departure cannot be characterized as voluntary.
Accordingly, we REVERSE and REMAND the case to the Commission with directions to act in accordance with this opinion.
BOARDMAN and DANAHY, JJ., concur.